Citation Nr: 1646898	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2002 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The March 2002 decision denied service connection for bilateral plantar fasciitis and the October 2009 decision granted service connection for hypertension that was assigned an initial non-compensable disability rating from June 2, 2008.  The Veteran disagreed with the assigned rating.

In July 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record. 

At his July 2016 hearing before the Board, the Veteran raised the issue of entitlement to service connection for a disorder manifested by leg swelling, including as due to service-connected hypertension.  See July 2016 Board hearing transcript at page 6.  The Veteran is advised that his testimony does not meet the standards of an intent to file (§ 3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  


The issues of entitlement to service connection for bilateral plantar fasciitis and a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's hypertension has not been productive of diastolic pressures that are predominately 100 or more, or systolic pressures predominately 160 or more, and there is no history of diastolic pressures of predominately 100 or more that requires continuous medication for control for any portion of the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in June 2008, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  In October 2016, the Veteran's representative provided a waiver of initial RO review of VA and non-VA medical evidence received after issuance of the February 2015 supplemental statement of the case (10/20/16 Correspondence).  38 C.F.R. § 20.1304(c) (2015).

The Veteran was afforded a VA examination in May 2009, and the examination report is of record.

The May 2009 examination report is adequate for rating purposes as the claims file was reviewed, the examiner considered an accurate history, and provided findings sufficient to rate the hypertension disability.  There is no evidence of a change in the disability or need to verify the current severity since the May 2009 examination.

In short, the Board finds that VA's duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

The Veteran contends that a compensable evaluation is warranted for his service-connected hypertension.  He notes that he has been on continuous medication to control the disability for nearly ten years (1/12/12 VA 9 Appeal to Board of Appeals).  The Veteran testified that, in September 2015, his physician removed him from his medications to see how he would do without them for one year.  See Board hearing transcript at page 7.  His last home blood pressure reading was 120/104.  Id.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected hypertension disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  This regulation further states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In a recent case, the Court held that Diagnostic Code 7101 contemplates the effects of medication.  McCarroll v. McDonald, 
14-2345, 2016 WL 6575247, at *5 (U.S. Court of Veteran. App. Nov. 7, 2016)

Schedular Rating

The evidence includes service treatment records dating from the 1980s, and post-service private and VA treatment records dating to 2015.  Although the Veteran's blood pressure was reported at least 50 times in service, diastolic pressures of over 100 were shown on only eight occasions (8/25/16 Medical Treatment Record Non Government Facility (2nd set), p. 25; 10/17/09 STR Medical (5th set), pp. 7-8, 18, 20-21, 28-29, 41).  

Post service, a diastolic pressure of over 100 was shown in June 2004 (11/20/08 Medical Treatment Record Non Government Facility, pp. 3-4).  

During the appeal period, diastolic pressures of 100 were reported on only two occasions, in November 2007 when variable blood pressure was noted (6/4/08 Medical Treatment Record Non Government Facility, pp. 13, 20, 22), and August 2009 (11/17/09 Medical Treatment Record Non Government Facility, p. 1).  More significantly, a diastolic pressure of over 100 was noted on only one occasion, on June 11, 2012 (8/25/16 Medical Treatment Record Non Government Facility (4th set), p. 48).

There is no record of a diastolic pressure of over 100 since that time, other than the Veteran's reported home reading in July 2016 of 120/104.  In fact, the evidence shows that the Veteran's repeated blood pressure readings have been recorded without a single instance of a diastolic pressure of over 100 through December 2015 (5/12/16 VVA CAPRI, p. 1),  There is also no record of a systolic pressure of 
160 or more during the appeal period.  Examiners during this period have controlled his hypertension with prescribed medication. 

Contrary to the Veteran's recent testimony, his physician did not remove him from his prescribed hypertension medication.  Rather, a December 2015 VA primary care record shows that the Veteran's blood pressure was 131/82 and his medication was continued with no change, and that he could continue to remain off simvastatin and recheck his lipids panel in one year (5/12/16 VVA CAPRI, p.1). 

The Veteran was afforded a VA examination of his hypertension in May 2009.  The claims folder was reviewed by the examiner.  The Veteran's blood pressure readings were measured three times and noted to be 134/86, 134/84, and 132/80.  He used continuous medication in order to control his hypertension with no side effects.  The Veteran reported that he did not experience any functional impairment from this condition.  The examiner further stated that the Veteran's hypertension had no effect on his usual occupation. 

In order to receive an initial 10 percent rating, the Veteran must have either diastolic pressures that are predominately 100 or more, systolic pressures that are predominately 160 or more, or a history of diastolic pressures that are predominately 100 or more that requires continuous medication to control the hypertension. Although the evidence shows that the Veteran requires continuous medication, he has never had a history of diastolic blood pressure readings that are predominately 100 and he does not currently have diastolic blood pressure readings of 100 or more or systolic pressures of 160 or more.  It follows that the preponderance of the evidence shows that the criteria for an initial rating of 
10 percent or more have not been met for any portion of the period on appeal.  Indeed, the Veteran's disability picture is more nearly approximated by the assigned noncompensable rating.  

As such, the weight of the probative medical and lay evidence of record is against an initial rating higher than 10 percent for hypertension.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular Rating

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected left foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's hypertension disability is manifested by increased blood pressure.  The rating schedule contemplates these symptoms.  Diagnostic Code 7101.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-56.  In addition to the hypertension disability, service connection is in effect for a left ankle disability and a residual left ankle scar, both evaluated as 10 percent disabling, and residuals of a left scaphoid fracture assigned a noncompensable disability evaluation.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for a hypertension disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

TDIU 

The Veteran testified that he was no longer working that reduced his stress and that his blood pressure was down.  See Board hearing transcript at page 6.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  It is not entirely clear if he stopped working due to service-connected disabilities.  In light of the foregoing, the Board finds that he should be assessed by vocational rehabilitation specialist.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Additionally, recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) American Lake since December 2015 should be obtained.

Other

The March 2002 rating decision denied service connection for bilateral plantar fasciitis.  The Veteran submitted a notice of disagreement as to this decision in September 2002 (9/20/02 VA 21-4138 Statement in Support of Claim).  The record does not reflect that VA has issued a statement of the case in response to the Veteran's statement disagreeing with the bilateral plantar fasciitis.  The Board is required to remand this issue so that a statement of the case can be provided.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 241 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case regarding the matter of entitlement to service connection bilateral plantar fasciitis.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Provide the Veteran with a formal claim for a TDIU (VA 21-8940) and request that he return the completed application, to specifically include his best approximation at to the date that he became unemployed.

3. Obtain all medical records regarding the Veteran's treatment at the VAMC American Lake since December 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  

a. The examiner should provide a full description of the effects the left ankle and shoulder and hypertension disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2008).

b. The examiner should discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to any combination of the service-connected disabilities, including the left ankle, left shoulder, and hypertension.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

5.  If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


